Title: From George Washington to Moses Hazen, 18 February 1783
From: Washington, George
To: Hazen, Moses


                        
                            Sir
                            Head Quarters 18 Feby 1783
                        
                        I am to acquaint you that in consequence of your Letter to me of the 12 of this Month I have directed Colo.
                            Sheldon to Arrest Lt Kinney immediately on his Joining his Regiment & to send him here to Answer for his Conduct.
                        You will therefore be pleased to furnish the Judge Advocate with the Charges Against him & the
                            Evidence necessary to support them. I am &c.
                    